DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on March 21, 2022. Claims 22-41 are pending in the application. Claims 26-27 and 37-41 are withdrawn, and claims 22-25 and 28-36 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is maintained and modified as necessitated by the amendments.
	The rejection of claims 31-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained.
	The rejection of claims 25 and 31-33 under 35 U.S.C. 101 is maintained and modified as necessitated by the amendments.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 22 is objected to because of the following informalities:  
In line 10, “a chemically based pattern signal signature” should read “the chemically based pattern signal signature” for consistency.
In line 11, “the pattern signal signature” should read “the chemically based pattern signal signature” for consistency.
Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  in line 3, “the electrochemical or spectroelectrochemical pattern signal signature” should read “a electrochemical or spectroelectrochemical pattern signal signature” for clarity.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  in line 2, “the iridium salt” should read “an iridium salt” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold.
Claim 25 recites the limitation “the control sample is stored in a database” in line 6 of the claim. The specification does not contain support for the control sample being stored in a database. Instead, the specification discloses that the step of correlating may include comparing the resultant signature to a control or a database of signatures (see para. [0053] of the instant US PGPub), but does not disclose that the control sample is stored in a database. How can a control sample itself be stored in a database? Applicant is required to cancel the new matter in reply to this Office Action.
Claim 25 recites the limitation “providing treatment based on the identified presence of the sample feature, trait, condition, or quality of interest within the sample” in lines 9-10 of the claim. The specification does not contain support for providing treatment based on the identified presence of the sample feature, trait, condition, or quality of interest within the sample. Instead, the specification discloses that the methods disclosed are useful in the diagnosis, prognosis, and monitoring of treated subjects with conditions associated with specific redox-based signatures (see para. [0014] of the instant US PGPub), and that the invention is useful in determining or adjusting the treatment of conditions associated with a specific redox-based signature (see para. [0014] of the instant US PGPub). The specification does not disclose providing treatment based on the sample feature, trait, condition, or quality of interest. Applicant is required to cancel the new matter in reply to this Office Action.
Claim 31 recites the limitation “the electrochemical or spectroelectrochemical pattern signal signature indicates...a quality of the redox-based condition” in lines 2-4 of the claim. The specification does not contain support for the signal signature indicating the quality of a redox-based condition. Instead, the specification discloses that the disclosed method is useful for diagnosis and prognosis of disorders such as schizophrenia that are found to be associated with a specific redox-based signature within a subject sample (para. [0002], [0014] of the instant US PGPub). The specification also discloses that the electrochemical or spectroelectrochemical signature are found to be associated with a specific feature, trait, quality or condition of interest found within a sample, which may include the presence of a disease or disorder state in a subject (para. [0035] of the instant US PGPub). The specification does not disclose the signal signature indicating the quality of a redox-based condition. The specification also does not disclose what a quality of a redox-based condition is. Applicant is required to cancel the new matter in reply to this Office Action. Claims 32-33 are rejected as dependent thereon.
Claim 31 recites the limitation “providing treatment based on the identified quality of the redox-based condition, and/or the prognosis of the redox-based condition in the subject” in lines 5-6 of the claim. The specification does not contain support for providing treatment based on the identified quality of the redox-based condition, and/or the prognosis of the redox-based condition in the subject. Instead, the specification discloses that the methods disclosed are useful in the diagnosis, prognosis, and monitoring of treated subjects with conditions associated with specific redox-based signatures (see para. [0014] of the instant US PGPub), and that the invention is useful in determining or adjusting the treatment of conditions associated with a specific redox-based signature (see para. [0014] of the instant US PGPub). The specification does not disclose providing treatment based on the quality of the redox-based condition, and/or the prognosis of the redox-based condition in the subject. Applicant is required to cancel the new matter in reply to this Office Action. Claims 32-33 are rejected as dependent thereon.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. The claim(s) recite(s) comparing the detected electrochemical or spectroelectrochemical pattern signal signature in the sample to the electrochemical or spectroelectrochemical pattern signal signature of a control sample, and analyzing, by an analyzer, a result of the comparison to identify a presence of a sample feature, trait, condition or quality of interest within the sample.
The limitation of comparing the detected electrochemical or spectroelectrochemical pattern signal signature in the sample to the electrochemical or spectroelectrochemical pattern signal signature of a control sample, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind. The “comparing” language in the context of this claim encompasses the user mentally comparing the signal signatures. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the limitation of analyzing a result of the comparison to identify a presence of a sample feature, trait, condition or quality of interest within the sample, as drafted, is a process that, under its broadest reasonable interpretation, covers a law of nature. The “identify” language in the context of this claim encompasses a natural correlation between the detected electrochemical or spectroelectrochemical signal signature and the presence of a sample feature, trait, condition or quality of interest within the sample. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim recites a law of nature.
This judicial exception is not integrated into a practical application. Claim 25 recites the additional elements of an identification module, an analyzer, and providing treatment. The providing treatment is not supported in the instant specification and thus is new matter. Accordingly, these additional elements do not integrate the abstract idea or the law of nature into a practical application because they do not impose any meaningful limits on practicing the abstract idea or the law of nature. The claim is directed to an abstract idea and a law of nature.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the judicial exception into a practical application, the additional element of providing treatment is not supported in the instant specification and thus is new matter. Additionally, the additional elements of an identification module and an analyzer are well-understood, routine, and conventional. For example: Wiegand teaches comparing small molecule profiles of the sample treated with the toxicant with a profile from an untreated subject to obtain signatures for a particular treatment that describe the toxicant as having a particular toxicity in the sample (para. [0038], [0044], [0047]-[0048]), and that the generation of small molecule toxicity profiles and signatures can include a computer system for tracking samples, instrument control, and data acquisition (para. [0024], [0072], [0310]). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) identifying the electrochemical or spectroelectrochemical pattern signal signature indicates a presence of a redox-based condition, a quality of the redox-based condition, and/or a prognosis of the redox-based condition in the subject.
The limitation of identifying the electrochemical or spectroelectrochemical pattern signal signature indicates a presence of a redox-based condition, a quality of the redox-based condition, and/or a prognosis of the redox-based condition in the subject, as drafted, is a process that, under its broadest reasonable interpretation, covers a law of nature. The “indicates” language in the context of this claim encompasses a natural correlation between the electrochemical or spectroelectrochemical signal signature and the presence of a redox-based condition, the quality of a redox-based condition, and/or the prognosis of a redox-based condition in the subject. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim recites a law of nature.
This judicial exception is not integrated into a practical application. Claim 31 recites the additional elements of providing treatment based on the identified quality of the redox-based condition, and/or the prognosis of the redox-based condition in the subject. The providing treatment is not supported in the instant specification and thus is new matter. Accordingly, these additional elements do not integrate the law of nature into a practical application because they do not impose any meaningful limits on practicing the law of nature. The claim is directed to a law of nature.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the judicial exception into a practical application, the additional element of providing treatment is not supported in the instant specification and thus is new matter. The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
Claims 32-33 are rejected under 35 U.S.C. 101 as dependent thereon and also do not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. Appropriate correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegand et al. (US 2004/0121305 A1) and further in view of Ben-Yoav et al. (US 2014/0332410 A1).
Regarding claim 22, Wiegand teaches a method for detecting a signal signature (method of obtaining small molecule profiles and signatures, abstract, para. [0009], [0044]-[0046]) comprising:
contacting a sample with one or more redox-mediators (treating a biological sample with a toxicant such as cobalt chloride, para. [0009], [0021], [0043]).
Wiegand teaches providing an electrical input to the sample (an electric current and/or voltage is applied to the sample, para. [0106], [0113]). Wiegand teaches that detectors measure compounds that undergo oxidation or reduction reactions (para. [0113]). Wiegand fails to teach a sequence of at least one of: oxidative pulses, reductive pulses, or an oscillating electrical input.
Ben-Yoav teaches electrodes that detect analytes via a reduction-oxidation reaction for schizophrenia treatment monitoring (abstract, para. [0035]). Ben-Yoav teaches measuring the current generated by a redox reaction by applying a pulse potential (para. [0045], [0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the voltage of Wiegand to be a pulse potential that causes a redox reaction (and thus oxidative pulses and reductive pulses) as taught by Ben-Yoav in order to yield the predictable result of causing redox reactions. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).
Modified Wiegand teaches generating a chemically based pattern signal signature based on the one or more redox-mediators and the electrical input; and detecting a chemically based pattern signal signature from sensor modalities, wherein the pattern signal signature is based on dynamic changes over a period of time (obtaining the generated signatures over time using a multitude of detectors in tandem and in parallel, including spectroscopy detectors and electrochemical detectors, para. [0009], [0018], [0046], [0088], [0102], [0138]).
Regarding claim 23, Modified Wiegand teaches wherein the sensor modalities are electrochemical, spectroelectrochemical, optical, and/or mechanical (obtaining the generated signatures using a multitude of detectors in tandem and in parallel, including spectroscopy detectors and electrochemical detectors, para. [0009], [0046], [0088], [0102]).
Regarding claim 24, Modified Wiegand teaches wherein the chemically based pattern signal signature includes at least one of an electrochemical or spectroelectrochemical pattern signal signature (obtaining the generated signatures using a multitude of detectors in tandem and in parallel, including spectroscopy detectors and electrochemical detectors, para. [0009], [0046], [0088], [0102]).
Regarding claim 25, Modified Wiegand teaches comparing the detected electrochemical or spectroelectrochemical pattern signal signature in the sample to the electrochemical or spectroelectrochemical pattern signal signature of a control sample, by an identification module programmed to identify executable code of the electrochemical or spectroelectrochemical pattern signal signature that is to be analyzed, wherein the control sample is stored in a database; analyzing, by an analyzer, a result of the comparison to identify a presence of a sample feature, trait, condition or quality of interest within the sample (comparing small molecule profiles of the sample treated with the toxicant with a profile from an untreated subject to obtain signatures for a particular treatment that describe the toxicant as having a particular toxicity in the sample, para. [0038], [0044], [0047]-[0048]; the profile from untreated subjects and signatures of drugs of known toxicities are stored in a database, para. [0067], [0038], [0242], [0344]; the generation of small molecule toxicity profiles and signatures can include a computer system for tracking samples, instrument control, and data acquisition, para. [0024], [0072], [0310]); and
providing treatment based on the identified presence of the sample feature, trait, condition, or quality of interest within the sample (if the signature by treatment with the unknown compound is similar to a compound which is known to be non-toxic, then the unknown compound can be classified similarly as being non-toxic, para. [0038]; determining effectiveness of the treatment, para. [0040], [0044]).
Regarding claim 28, Modified Wiegand teaches wherein the sample is a biological sample derived from a subject (a biological sample from a subject, para. [0009], [0019]).
Regarding claim 29, Modified Wiegand teaches wherein the biological sample is a blood, sweat, urine, saliva or serum sample (biological sample such as blood or serum, para. [0019], [0213], [0284], [0298]).
Regarding claim 30, Modified Wiegand teaches wherein the sample is a serum sample (biological sample such as serum, para. [0019], [0213], [0284], [0298]).
Regarding claim 31, Modified Wiegand teaches identifying the electrochemical or spectroelectrochemical pattern signal signature indicates a presence of a redox-based condition, a quality of the redox-based condition, and/or a prognosis of the redox-based condition in the subject (the small molecule signatures can be used to identify small molecules which are relevant to mental disorders such as schizophrenia, para. [0178]); and
providing treatment based on the identified quality of the redox-based condition, and/or the prognosis of the redox-based condition in the subject (if the signature by treatment with the unknown compound is similar to a compound which is known to be non-toxic, then the unknown compound can be classified similarly as being non-toxic, para. [0038]; determining effectiveness of the treatment by monitoring the progression or remission of a disease in a subject based on the signature, para. [0040], [0044]).
Regarding claim 32, Modified Wiegand teaches wherein the redox-based condition is associated with an oxidative stress disorder, redox dysregulation, or inflammation (schizophrenia, para. [0178]).
Regarding claim 33, Modified Wiegand teaches wherein the redox-based condition is schizophrenia (schizophrenia, para. [0178]).
Regarding claim 34, Modified Wiegand teaches wherein the one or more redox-mediators are selected from the group consisting of iridium, ferrocene, ferricyanide, ruthenium, osmium, rhodium, copper, cobalt, nickel, chromium, platinum and palladium, redox-active organic molecules, and radical precursors (the toxicant such as cobalt chloride, para. [0009], [0021], [0043]).
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegand in view of Ben-Yoav as applied to claim 34 above, and further in view of Medina-Ramos et al., Buffer Effects in the Kinetics of Concerted Proton-Coupled Electron Transfer: The Electrochemical Oxidation of Glutathione Mediated by [IrCl6]2- at Variable Buffer pKa and Concentration, The Journal of Physical Chemistry C, Vol. 117, No. 2, pp. 902-912 (2013) (hereinafter “Medina-Ramos”).
Regarding claims 35-36, Modified Wiegand discloses that the toxicant is cobalt chloride (para. [0009], [0021], [0043]), which is a salt of cobalt. Modified Wiegand teaches that glutathione is a biochemical compound that can be used in the targeted mass spectrometry platform to create signatures to detect the presence of glutathione, which is altered by toxicants (Table 3, para. [0283], [0290]-[0291], [0309]). Modified Wiegand fails to teach wherein one or more redox-mediators include an iridium salt K2IrCl6.
Medina-Ramos teaches that glutathione can be oxidized by the electrogenerated mediator [IrCl6]2- (abstract). Medina-Ramos teaches that potassium hexachloroiridate III (K3IrCl6) was used (pg. 903, right column, last paragraph, Experimental Section), which electrochemically generates the mediator [IrCl6]2- that oxidizes glutathione (Scheme 1, pg. 902, left column, first paragraph, Introduction, pg. 906, right column, second paragraph, Results and Discussion: General Base Catalysis: Effects of pH and Phosphate Buffer Concentration).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the cobalt chloride of Modified Wiegand with the K3IrCl6 (which generates K2IrCl6) as taught by Medina-Ramos in order to yield the predictable result of oxidizing glutathione. MPEP § 2143(I)(B). Additionally, generally, the selection of a known material based on its suitability for its intended purpose supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP § 2144.07.
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 6-8 of the amendment, Applicant argues that para. [0002], [0042], [0051] reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention at the time the application was filed.
Examiner respectfully disagrees. The cited paragraphs do not provide support for the signal signature indicating a quality of the redox-based condition. The specification also does not disclose what is meant by a quality of the redox-based condition. The specification only discloses a diagnosis, a prognosis, and a presence of the disease or disorder, which may be different from a quality of the redox-based condition.
In the arguments presented on page 9 of the amendment, Applicant argues that the 35 U.S.C. 101 rejection is overcome by incorporating “providing treatment” as discussed in the interview.
Examiner respectfully disagrees. Examiner did not formally agree in the interview that “providing treatment” would overcome the 35 U.S.C. 101 rejection. The limitation “providing treatment” is not supported in the specification and thus is new matter, so it cannot be used to overcome the 35 U.S.C. 101 rejection.
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot in light of new grounds of rejection. Prior art Ben-Yoav is now relied upon for the feature of a sequence of at least one of oxidative pulses, reductive pulses, or an oscillating electrical input as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699